07/01/2022



                                                                                  Case Number: DA 22-0284




           IN THE SUPREME COURT OF THE STATE OF MONTANA
                     Supreme Court Case No. DA-22-0284


IN RE THE ESTATE OF ELDA MARBLE,

JERRY MARBLE, Personal Representative
for the Estate of Elda Marble,

                   Plaintiff/Appellee,

      v.

DOREEN KING and JAMES D. KING,
a/k/a JIM KING,

                    Defendants/Appellant.


    ORDER GRANTING APPELLANT’S MOTION FOR EXTENSION
             OF TIME TO FILE OPENING BRIEF


      Appellants Doreen King and James King moved this Court pursuant to

Mont. R. App. P. 26 for an order granting an extension of time up to and including

September 2, 2022 for Appellant to file their opening brief;

      IT IS HEREBY ORDERED that Appellant’s motion for an extension is

GRANTED. Appellant, Doreen and James King shall have up to and including

September 2, 2022 to file their opening brief.

                                          1                            Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                              July 1 2022